Title: From George Washington to William Pearce, 18 December 1796
From: Washington, George
To: Pearce, William


                        
                            Mr Pearce, 
                            Philadelphia 18th Decr 1796
                        
                        Your letter of the 11th, with the enclosures, came to my hands yesterday; and I
                            am sorry to find by it that so late as that, you were still
                            without rain. I hope what has fallen to day, will have extended to you: here it has rained
                            the whole day without ceasing.
                        I do not know whether I understand Mr Alexr Smiths proposition, with respect to
                            putting the note for 4839 dollars in the Bank, to be discounted at the end of Sixty days;
                            making the Bank (instead of himself & Securities) liable therefor. If he means, that
                            at the end of the Sixty days, I am to receive that sum from the Bank without interest
                            thereon for that time, I shall not accept the offer; because there is neither reason nor
                            justice why I should suffer that loss for my indulgence to him;
                            but on the other hand, if at the end of 60 days, it is to be paid at the Bank with interest,
                            in the same manner that it wou’d be paid by him, I should suppose it ought to be preferred:
                            however, as I know very little of Bank transactions, but believe that money matters stand
                            rather on ticklish ground, I would (if you have an opportunity) have you consult Mr Lear,
                            & be governed by his advice in this business. If you have not that opportunity, act
                            for me in the case, as you would for yourself, & I shall be satisfied therewith.
                        I will not have the ground, in which I directed Ivy & the wild honey
                            suckle to be planted, plowed beforehand. Nor can I find what it is the Gardener means by
                            saying he has as much to do between this & Christmas as he is able to accomplish,
                            when one of his own hands (according to his report) is at work with the House gang,
                            & might be recalled, besides which he has been authorised to employ Frank, Herculas
                            & Cyrus—nay, even to call for more aid if necessary. If he won’t do it, or makes any
                            delay, or difficulty in doing it, desire him to give up my letter of directions; and order
                            Allison to set about the work agreeably thereto. If the ground is as hard frozen as I
                            presume it is, there being no Snow on it, he has missed the most favourable opportunity of
                            taking the Plants up, with frozen earth to their roots, that ever occurred, or may occur
                            again in seven years. and I suppose, after plowing the ground up, would give me a naked
                            furrough to look at all next spring & summer, instead of a plantation of flowering
                            Shrubs. I am much displeased at his conduct.
                        It would give me great pleasure to have the New road compleated, or in a state
                            of forwardness, this Winter and Spring; but I would not have this attempted at the expence
                            of more important concerns. As you have crossed the road leading into Muddy hole farm, let
                            the Road from thence in a line as marked be opened into it—16 1/2 feet wide on each side of
                            the stakes, which were set up.
                        I am sorry to hear that Mr Neal continues so much indisposed, for my Carpenters
                            really appear to me to do nothing; and there is Sall who was constantly at work when we were
                            at home, is now regularly returned sick six days in the week; and Mima, Dick, and some
                            others, nearly as bad.
                        I had a letter from Mr Anderson by the last Post, who informs me that it was
                            not in his power to leave the concern he was engaged in at the time I wished him to be at
                            Mount Vernon; but that he certainly would be there by the 27th or 28th of this month, if he
                            was alive and well. I wish it may be convenient for you to stay a few days after he comes to give
                            him a thorough insight into the business, and then transfer the directions I have given
                            concerning it to him.
                        Shall I not want Clover, and other Grass seeds for the next year? and how much?
                            As these things can neither be procured, or sent at all times, they shd be noticed in
                            Season. I wish you well and am Your friend                        
                    G: Washington
                    P.S. What has Frank Herculas & Cyrus been employed in. No mention is made of any work performed by them in the gardeners or other Reports.